DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination with claim amendments and corresponding response was received on May 23, 2022 have been entered and considered herein. Claims 1, 3-8, 10-14 are pending and Claims 2, 9 are cancelled.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections (Remarks pages 8-14) with respect to Claims 1, 3-8 and 10-14 have been fully considered. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the updated cited prior art below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffanson et al (US PG PUB 2018/0109703).
Regarding Claim 1, Steffanson et al teach a method for size estimation by image recognition of a specific target using a given scale, comprising steps of: an image extraction unit of an electronic device (camera of imaging apparatus assembly 101; Figs 11,12 and ¶ [0112]-[0113]) extracting an image from a predetermined region and produce an extracted image (the camera captures images of a predetermined region based on predetermined mounting height (position) 123 of imaging apparatus assembly 101; Figs 10-12 and ¶ [0093], [0112]), and said extracted image including one or more reference object and a target object (the image includes reference object 130 and real world object 131; Fig 12 and ¶ [0129]) while said image extraction unit is disposed at a predetermined height (the image apparatus assembly 101 has a predetermined mounting height 123; ¶ [0093], [0128]), and said one or more reference object and said target object are located on said predetermined region (the reference objects 130 are positioned at the location of the real world object 131 in the same region for the image to be of the same size in the image plane 103; ¶ [0131]); an operational device (server 113; Fig 11 and ¶ [0112]-[0114]) receiving said extracted image transmitted by said electronic device (server 113 communicates with the imaging apparatus assembly 101 to perform image processing; Fig 11 and ¶ [0112]-[0114]) and reading image data from a storage device (image data can be stored in the cloud or in the imaging apparatus assembly and read (analyzed) on the server 113; ¶ [0114]), and said image data including said one or more reference object and a plurality of reference sizes of said one or more reference object (image data includes reference objects 130 with a measurement of the reference objects sizes based on the mounting location of the camera; ¶ [0109], [0128], [0131]); said operational device comparing said extracted image with said image data to identify said one or more reference object on said extracted image and identify one or more correspondingAppln. No. 16/907,851 reference size corresponding to said predetermined height (the reference object 130 sized (height, size and position with respect to camera) is used to create a reference height mapping to compare with the (extracted) image 133 and real world object 131; ¶ [0131]); and said operational device adopting said corresponding reference size as a scale of said extracted image and estimating the actual size of said target object on said extracted image according to said scale (the reference objects height 130 looked up from the mapping is used as a scale for the size of the image 133 and to determine the real world object 131 based on same size scale in the image plane 103; ¶ [0131]); wherein said predetermined height is a first height, a second height, a third height, or a fourth height (the predetermined mounting height 123 of the imaging apparatus assembly 101 is fixed and can be positioned at a height determined by the user (including a first, second, third, fourth height); ¶ [0120], [0124]-[0126]); and said operational device reads said corresponding reference size according to said first height, said second height, said third height, or said fourth height (the mounting height can be measured  using a combination of a reference object 131 and input identifying the real world size of the reference object that is stored as a reference height and used as a reference height 130 for measuring future real world objects 131; ¶ [0125], [0131]).
Regarding Claim 3, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), wherein said scale is an area, a height, or a volume (the reference mounting height 122 is scaled to match the real world height 123 based on the image 133 taken in the same plane 103 and used to identify the real world object 131 height and size based on the known reference object size (understood as equivalent to area) and height 130; ¶ [0131]).
Regarding Claim 4, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), wherein said step of using an image extraction unit to extract an image at a predetermined height on a predetermined region (the camera of imaging apparatus assembly 101 captures images of a predetermined region based on predetermined mounting height (position) 123 of imaging apparatus assembly 101; Figs 10-12 and ¶ [0093], [0112]), said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle (the imaging apparatus assembly 101 has an enclosure 167 (understood to be equivalent to a base) that includes a base face 165 and a top face 164; Fig 2 and ¶ [0042]).  

Regarding Claim 8, Steffanson et al teach a method for size estimation by image recognition of a specific target using a given scale, comprising steps of: an image extraction unit of an electronic device (camera of imaging apparatus assembly 101; Figs 11,12 and ¶ [0112]-[0113]) extracting an image from a predetermined region and produce an extracted image (the camera captures images of a predetermined region based on predetermined mounting height (position) 123 of imaging apparatus assembly 101; Figs 10-12 and ¶ [0093], [0112]), and said extracted image including one or more reference object and a target object (the image includes reference object 130 and real world object 131; Fig 12 and ¶ [0129]) while said image extraction unit is disposed at a predetermined height (the image apparatus assembly 101 has a predetermined mounting height 123; ¶ [0093], [0128]), and said one or more reference object and said target object are located on said predetermined region (the reference objects 130 are positioned at the location of the real world object 131 in the same region for the image to be of the same size in the image plane 103; ¶ [0131]); an operational device (server 113; Fig 11 and ¶ [0112]-[0114]) receiving said extracted image transmitted by said electronic device (server 113 communicates with the imaging apparatus assembly 101 to perform image processing; Fig 11 and ¶ [0112]-[0114]) and comparing said extracted image with reference image data to identify said one or more reference object on said extracted image (the reference object 130 sized (height, size and position with respect to camera) is used to create a known reference height and size for comparison with the (extracted) image 133 and real world object 131 by mapping the reference object 130 (image) to the real world image 133; ¶ [0131]), said reference image data including a default reference size corresponding to said predetermined height (a predetermined mounting height 122 for the camera is used to create (default) reference object 130 size data (height, size and position with respect to camera); ¶ [0131]); and said operational device adopting said default reference size at said predetermined height as a scale of said extracted image andResponse to final Office Action dated 28 February 2022 estimating the actual size of said target object on said extracted image according to said scale (the reference objects height 130 looked up from the mapping is used as a scale for the size of the image 133 and use to determine the real world object 131 size and height based on same size scale in the image plane 103; ¶ [0131]); wherein said predetermined height is a first height, a second height, a third height, or a fourth height (the predetermined mounting height 123 of the imaging apparatus assembly 101 is fixed and can be positioned at a height determined by the user (including a first, second, third, fourth height); ¶ [0120], [0124]-[0126]); and said operational device reads said corresponding reference size according to said first height, said second height, said third height, or said fourth height (the mounting height can be measured  using a combination of a reference object 131 and input identifying the real world size of the reference object that is stored as a reference height and used as a reference height 130 for measuring future real world objects 131; ¶ [0125], [0131]).
Regarding Claim 10, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), wherein said scale is an area, a height, or a volume (the reference mounting height 122 is scaled to match the real world height 123 based on the image 133 taken in the same plane 103 and used to identify the real world object 131 height and size based on the known reference object size (understood as equivalent to area) and height 130; ¶ [0131]).
Regarding Claim 11, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), wherein said step of using an image extraction unit to extract an image at a predetermined height on a predetermined region (the camera of imaging apparatus assembly 101 captures images of a predetermined region based on predetermined mounting height (position) 123 of imaging apparatus assembly 101; Figs 10-12 and ¶ [0093], [0112]), said image extraction unit is further disposed on a base, a ground vehicle, or a unmanned aerial vehicle (the imaging apparatus assembly 101 has an enclosure 167 (understood to be equivalent to a base) that includes a base face 165 and a top face 164; Fig 2 and ¶ [0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steffanson et al (US PG PUB 2018/0109703) in view of Yang et al (WO 2018/157513).
Regarding Claim 5, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 1 (as described above), before said step of using an operational device to receive said extracted image transmitted by said electronic device (server 113 communicates with the imaging apparatus assembly 101 to perform image processing; Fig 11 and ¶ [0112]-[0114]) and read image data from a storage device (image data can be stored in the cloud or in the imaging apparatus assembly and read (analyzed) on the server 113; ¶ [0114]), and further comprises steps of: using said operational device to perform space conversion on said extracted image (the image 133 is analyzed for the image size based on mapping the reference heights and real world sizes followed by appropriate scaling to match the reference mapping size to the real world size; ¶ [0131]).
Steffanson et al does not teach using said operational device to perform object image enhancement on said extracted image.  
Yang et al is analogous art pertinent to the problem addressed in this application and teaches an operational device to perform object image enhancement on said extracted image (image processing to measure the object size includes image processing such as gradation processing step 202, contour edge recognition step 203, and color recognition step 204; Fig 2 and pg 7 ln 18 – pg 8 ln 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Steffanson et al with Yang et al including an operational device to perform object image enhancement on said extracted image. By performing image enhancement, it is easier to detect the object and accurately perform the measurement at a reduced cost, as recognized by Yang et al (pg 1 ln 21- pg 2 ln 1).
Regarding Claim 6, Steffanson et al in view of Yang et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 5 (as described above), wherein Steffanson et al teach said step of using said operational device to perform space conversion on said extracted image (the image 133 is analyzed for the image size based on mapping the reference heights and real world sizes followed by appropriate scaling to match the reference mapping size to the real world size; ¶ [0131]), said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object (the reference objects 130 heights are obtained and mapped to the real world image 133 to determine spatial locations and scaling relationship between the reference object (image) and real world object 131 and image 133; ¶ [0131]). 
Regarding Claim 7, Steffanson in view of Yang et al teaches the method for size estimation by image recognition of a specific target using a given scale of claim 5 (as described above), wherein Yang et al teaches said step of using said operational device to perform object image enhancement on said extracted image, said operational device renders the image colors of said one or more reference object and adjusts one or more object model of said image data (image processing to measure the object size includes color recognition step 204 and can change the color and contrast of the reference scale; Fig 2 and pg 8 ln 10-18).

Regarding Claim 12, Steffanson et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 8 (as described above), before said step of anAppln. No. 16/907,851Response to final Office Action dated 28 February 2022 operational device receiving said extracted image transmitted by said electronic device (server 113 communicates with the imaging apparatus assembly 101 to perform image processing; Fig 11 and ¶ [0112]-[0114]) and identifying said one or more reference object on said extracted image according to reference image data including a default reference size (the reference object 130 sized (height, size and position with respect to camera) is used to create a known reference height and size for comparison with the (extracted) image 133 and real world object 131 by mapping the reference object 130 (image) to the real world image 133; ¶ [0131]), and further comprises steps of: using said operational device to perform space conversion on said extracted image (the image 133 is analyzed for the image size based on mapping the reference heights and real world sizes followed by appropriate scaling to match the reference mapping size to the real world size; ¶ [0131]).
Steffanson et al does not teach using said operational device to perform object image enhancement on said extracted image.  
Yang et al is analogous art pertinent to the problem addressed in this application and teaches an operational device to perform object image enhancement on said extracted image (image processing to measure the object size includes image processing such as gradation processing step 202, contour edge recognition step 203, and color recognition step 204; Fig 2 and pg 7 ln 18 – pg 8 ln 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Steffanson et al with Yang et al including an operational device to perform object image enhancement on said extracted image. By performing image enhancement, it is easier to detect the object and accurately perform the measurement at a reduced cost, as recognized by Yang et al (pg 1 ln 21- pg 2 ln 1).
Regarding Claim 13, Steffanson et al in view of Yang et al teach the method for size estimation by image recognition of a specific target using a given scale of claim 12 (as described above), wherein Steffanson et al teach said step of using said operational device to perform space conversion on said extracted image (the image 133 is analyzed for the image size based on mapping the reference heights and real world sizes followed by appropriate scaling to match the reference mapping size to the real world size; ¶ [0131]), said operational device generates a corresponding image label of said one or more reference object and analyzes the spatial location of said one or more reference object (the reference objects 130 heights are obtained and mapped to the real world image 133 to determine spatial locations and scaling relationship between the reference object (image) and real world object 131 and image 133; ¶ [0131]). 
Regarding Claim 14, Steffanson in view of Yang et al teaches the method for size estimation by image recognition of a specific target using a given scale of claim 12 (as described above), wherein Yang et al teaches said step of using said operational device to perform object image enhancement on said extracted image, said operational device renders the image colors of said one or more reference object and adjusts one or more object model of said image data (image processing to measure the object size includes color recognition step 204 and can change the color and contrast of the reference scale; Fig 2 and pg 8 ln 10-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (CN 110148166) teaches a system and method for measuring the size of a target object using a reference object to determine the target object dimensions. 
Znamenskiy et al (CN 108352068) teaches a method and system to measure the absolute size of a test object based on a reference scaled model.
Song et al (CN 107218887) teaches a method and device for measuring object size including using a reference standard and a virtual ruler to measure the object of interest.
Key (US PG PUB 2016/0363990) teaches a dimensional measuring system that uses a reference object of a known size and scale to measure the dimensions of an unknown target object.
Datta et al (US PG PUB 2016/0203611) teaches a system and method for determining objects in a scene with a camera that is mounted above the field of view in which it is identifying objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667 

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667